Citation Nr: 9930023	
Decision Date: 10/20/99    Archive Date: 10/29/99

DOCKET NO.  97-18 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
period of July 12, 1995 through December 8, 1997, and 30 
percent, effective December 9, 1997, for a right wrist 
disability.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1990 to 
February 1994.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1996 rating 
decision by the Buffalo, New York RO that granted service 
connection for a right wrist disability, evaluated as 10 
percent disabling, effective July 12, 1995.  This case was 
before the Board in September 1998 when it was remanded for 
additional development.  By rating decision dated in May 
1999, the rating for the veteran's service-connected right 
wrist disability was increased from 10 percent to 30 percent, 
effective December 9, 1997.  Thereafter, the veteran 
continued his appeal.

The Board notes that in a recent case, Fenderson v. West, 12 
Vet. App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court) addressed the issue 
of "staged" ratings and distinguished between a veteran's 
dissatisfaction with an initial rating assigned following a 
grant of service connection (as in this case) and a claim for 
an increased rating of a service connected disability.  The 
issue for appellate consideration is reflected on the first 
page of this decision in accordance with Fenderson. 


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  For the period of July 12, 1995 through December 8, 1997, 
the veteran's service-connected right wrist disability was 
manifested by complaints of an aching wrist and normal range 
of motion with pain only on the extremes of extension; 
significant functional impairment was present.

3.  From December 9, 1997, the veteran's service-connected 
right wrist disability has been manifested by complaints of 
wrist pain and numbness, and objective evidence of limitation 
of motion, but no ankylosis, and no more than moderate 
incomplete paralysis.


CONCLUSION OF LAW

The veteran's right wrist disability is not more than 10 
percent disabling for the period of July 12, 1995 through 
December 8, 1997, and is not more than 30 percent disabling, 
effective from December 9, 1997, according to the regulatory 
criteria.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.40, 4.45, 4.71a, 4.124a, Diagnostic Codes 5215, 
8515 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records note that the veteran was seen on 
several occasions with complaints of right wrist pain and 
numbness.  It was noted that the veteran is right-handed.  
Upon examination, x-rays and bone scans were negative.  Range 
of motion was normal.  Assessments included possible 
tendonitis, mild right wrist instability, and history 
suggestive of mild carpal tunnel syndrome.  The veteran was 
discharged in February 1994.

In July 1995, the veteran submitted a claim for service 
connection for a right wrist disability.

A March 1996 VA examination report notes the veteran's 
complaints of an aching sensation in his right wrist since 
service.  The veteran also complained of numbness in the 
index and middle fingers.  The veteran indicated that he was 
able to continue with his daily activities without 
significant limitation from these problems.  Examination of 
the right wrist revealed no bony abnormalities or prominence.  
The examiner noted that range of motion was within normal 
limits.  On the extremes of extension, pain was reproducible.  
There was pain on pressure of the axis of the right thumb.  
X-rays of the right wrist obtained in April 1996 revealed no 
evidence of fracture or other bony abnormality.

In April 1996, the RO granted service connection for a right 
wrist disability, evaluated as 10 percent disabling, 
effective July 12, 1995.  The veteran appealed.

A December 1997 VA special orthopedic examination report 
notes the veteran's complaints of intermittent pain on the 
radial aspect of the right wrist.  The veteran also 
complained of occasional numbness radiating mainly to the 
index finger and thumb.  Examination of the right wrist 
revealed no atrophy or fasciculation in the right hand.  
There were no hair or nail changes.  There was decreased 
sensation to pinprick over the palmer aspect of the thumb and 
index finger, although the fingers were grossly intact.  
Phalen's and reverse Phalen's were negative.  Strength 
testing was full.  There was no effusion and no pain on 
palpation.  Range of motion was extension to 60 degrees, 
flexion to 70 degrees, ulnar deviation to 45 degrees and 
radial deviation to 15 degrees.  The examiner noted that the 
veteran's medical records were not reviewed in conjunction 
with the examination.  The examiner further noted that the 
examination

was conducted during a period of 
quiescent symptoms.  During flare-ups the 
physical findings of this examination 
could be significantly altered.  
Quantifications of such changes would 
require examination of the veteran during 
a flare-up.

Impression was status post wrist fracture by history, rule 
out carpal tunnel syndrome.  An addendum to the examination 
report notes that EMG revealed evidence of medial neuropathy 
in the hand-wrist region consistent with moderate right 
carpal tunnel syndrome with acute and chronic denervation of 
the APB muscle.

A January 1998 VA special neurologic examination report notes 
the veteran's complaints of right wrist pain and numbness in 
the first three digits of the right hand.  The veteran 
indicated that these symptoms were exacerbated with manual 
work.  Sensory examination showed mild degrees of pinprick in 
the right medial nerve distribution.  EMG revealed evidence 
of a medial neuropathy in the hand-wrist region consistent 
with moderate right carpal tunnel syndrome with acute and 
chronic denervation of the APB muscle.

Following remand by the Board in September 1998, the veteran 
submitted treatment records from his private physician, David 
M. Monacelli, M.D.  An August 1998 treatment record notes the 
veteran's complaints of right wrist pain and right hand 
tingling and numbness.  Upon examination, range of motion of 
the right wrist was extension to 64 degrees and flexion to 84 
degrees.  Watson shift test, Phalen's test, and Tinel's sign 
were negative.  Mild thenar weakness was noted.  Forearm 
compression test was positive.  X-rays were negative.  The 
impression was mild to moderate right carpal tunnel syndrome.  
A September 1998 treatment record notes an assessment of 
bilateral carpal tunnel syndrome, right greater than left.  
An October 1998 treatment record notes the veteran's 
complaints of right hand numbness.  Assessment was right 
carpal tunnel syndrome.

In addition, the requested neurologic and orthopedic 
examinations were conducted in March 1999.  The VA orthopedic 
examination report notes the veteran's complaints of his hand 
falling asleep and going numb.  The veteran stated that he 
frequently drops objects.  The veteran also stated that he is 
unable to lift objects with his right hand, throw a ball, or 
use a screwdriver or hammer.  He indicated that he frequently 
has flare-ups and has to rest his hand.  Upon examination of 
the right wrist, there was no evidence of deformity.  Range 
of motion was flexion to 40 degrees, extension to 40 degrees, 
radial deviation to 10 degrees, and ulnar deviation to 30 
degrees.  The Tinel's sign at the wrist was negative.  There 
was pain on palpation of the volar aspect of the wrist at the 
base of the first metacarpal.  There was hypoesthesia of the 
medial nerve distribution of the right hand.  The examiner 
stated that the veteran was "experiencing symptoms of a 
disruption [of] one of the carpals of his right wrist with a 
secondary carpal tunnel syndrome."  The examiner further 
stated:

This examination was conducted during a 
period of quiescent symptoms.  Symptoms 
elicited from the veteran are compatible 
with his diagnosis.  During flare-ups of 
symptoms which will occur with varying 
frequency, the physical findings of this 
examination could be significantly 
altered.  Quantification of such change 
would require examination during a flare-
up.  Painful symptoms such as have been 
outlined on this examination will require 
the veteran to expend extra energy in 
completing tasks and hence will lead to 
early fatigue, weakened movements and 
ultimately to a loss of coordination.

The March 1999 VA neurologic examination report notes the 
veteran's complaints of pain in the front of the right wrist 
area that was described as sometimes sharp but "mostly 
aching."  The veteran also complained of numbness and 
tingling in the first to third fingers of the right hand 
associated with some weakness in the right hand.  The veteran 
indicated that these symptoms were exacerbated by use of the 
right hand.  Motor examination in the right upper extremity 
proximally was 5 and distally in the APB there was mild 
weakness in the right APB opponens with normal strength in 
the ulnar nerve distal ulnar nerve interdigital muscles.  
Tinel's sign was positive.  Sensory examination revealed 
decreased sensation to pinprick in the median nerve 
distribution on the right.  The rest of the sensory 
examination was unremarkable.  The examiner stated that the 
veteran had a 

service-related injury to the right wrist 
in 1991.  He has chronic right wrist pain 
and symptoms consistent with median 
neuropathy at the wrist since.  His EMG 
nerve conduction study of the right upper 
extremity was also suggestive of upper 
carpal tunnel.  His exam is also 
significant.  He probably has right 
carpal tunnel syndrome related to his 
injury.

A May 1999 rating decision increased the rating for the 
veteran's right wrist disability from 10 percent to 30 
percent, effective in December 1997.

Analysis

The veteran contends that his service-connected right wrist 
disability is more disabling than currently evaluated.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107 (West 
1991).  That is, he has submitted a claim that is plausible-
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990), Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  
Separate diagnostic codes identify the various disabilities.  
In addition, VA has a duty to acknowledge all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  In cases where the 
original rating assigned is appealed, consideration must be 
given to whether the veteran deserves a higher rating at any 
point during the pendency of the claim.  Fenderson, supra.

The RO has rated the veteran's right wrist disability under 
Diagnostic Code 5215, which provides that limitation of 
motion of the major wrist with dorsiflexion less than 15 
degrees or with palmar flexion limited in line with forearm 
is assigned a 10 percent disability rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5215 (1999).  Consideration is also 
given to rating the right wrist disability under Diagnostic 
Code 5214, which provides that favorable ankylosis of the 
major wrist, in 20 degrees to 30 degrees dorsiflexion, is 
assigned a 30 percent disability rating.  Ankylosis of the 
major wrist, in any other position except favorable, is 
assigned a 40 percent disability rating.  Unfavorable 
ankylosis of the major wrist, in any degree of palmar 
flexion, or with ulnar or radial deviation, is assigned a 50 
percent disability rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5214 (1999).  Full range of motion of the wrist is 
measured from 0 degrees to 70 degrees in dorsiflexion 
(extension), 0 degrees to 80 degrees in palmar flexion, 0 
degrees to 45 degrees in ulnar deviation, and 0 degrees to 20 
degrees in radial deviation.  38 C.F.R. § 4.71, Plate I.  
Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, should be 
considered in addition to the criteria set forth in the 
appropriate Diagnostic Codes of the Schedule when 
ascertaining the severity of musculoskeletal disabilities.  
38 C.F.R. § 4.40 (1999); see also DeLuca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).

In addition, under Diagnostic Code 8515 paralysis of the 
median nerve of the major extremity will be rated at 70 
percent when complete with the hand inclined to the ulnar 
side; the index and middle fingers more extended than 
normally; considerable atrophy of the muscles of the thenar 
eminence; the thumb in the plane of the hand (ape hand); 
pronation incomplete and defective; absence of flexion of 
index finger and feeble flexion of middle finger; cannot make 
a fist, index and middle fingers remain extended; cannot flex 
distal phalanx of thumb; defective opposition and abduction 
of the thumb at right angles to palm; flexion of wrist 
weakened; pain with trophic disturbances.  Incomplete 
paralysis of the median nerve of the major hand warrants a 10 
percent rating when mild, a 30 percent rating when moderate, 
and a 50 percent rating when severe.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515 (1999).

The Board concludes that the veteran's evaluation of 10 
percent for the period of July 12, 1995 through December 8, 
1997 adequately contemplates the level of disability due to 
his service-connected right wrist disability for that period.  
Under Diagnostic Code 5215, the maximum rating allowed for 
disability resulting from limitation of motion of the wrist 
is 10 percent.  Since the veteran was in receipt of the 
maximum 10 percent rating from July 12, 1995 through December 
8, 1997, a rating greater than 10 percent under this 
provision is not possible.  Moreover, motion was not 
restricted at all on VA examination in March 1996 with pain 
only present at the extreme of extension.  Moreover, at the 
time of the examination, the veteran indicated that daily 
activities were not significantly limited.  Clearly, from a 
functional point of view, the veteran's difficulties at that 
time were not of such severity as to warrant a rating for 
ankylosis of the wrist, which would be necessary for a higher 
rating.  Furthermore, in order to meet the criteria for a 
rating greater than 10 percent under Diagnostic Code 8515, 
findings of moderate incomplete paralysis of the medial nerve 
are required.  This was clearly not the case; the veteran 
indicated that he was able to continue with his daily 
activities without significant limitation from pain and 
numbness and no neurological deficits were noted upon 
examination.

Under the circumstances, the Board concludes that the 
preponderance of the evidence weighs heavily against the 
claim for a rating greater than 10 percent for the veteran's 
service-connected right wrist disability for the period of 
July 12, 1995 through December 8, 1997.

The Board has considered the effect of pain in rating the 
veteran's service-connected right wrist disability.  Although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon v. 
Brown, 10 Vet. App. 194 (1997).  Accordingly, the Board 
concludes that even with consideration of 38 C.F.R. § 4.7, 
the criteria for a disability rating higher than 10 percent 
for the period of July 12, 1995 through December 8, 1997 are 
not met.  

In addition, the Board concludes that the veteran's 
evaluation of 30 percent adequately contemplates the level of 
disability due to his service-connected right wrist 
disability from December 9, 1997.  As private treatment 
records and VA examination reports dated from December 9, 
1997 fail to reveal any evidence of ankylosis (favorable or 
unfavorable), a higher rating is not possible under 
Diagnostic Code 5214.  The Board notes that a 1998 Board 
Remand requested that a VA orthopedic examiner assess the 
degree of the veteran's functional loss, if any, due to pain, 
weakened movement, excess fatigability, or incoordination, 
and to express these factors in terms of additional loss of 
motion; however, the VA examiner concluded in 1999 that such 
functional loss for periods of exacerbation was difficult to 
quantify.  In other words, it is clear that the examiner 
thought that such as assessment was not feasible.  Certainly, 
however, from a functional point of view, the veteran appears 
to be doing better than what would be expected in a situation 
with unfavorable ankylosis or ankylosis in any position other 
than favorable, which would be required if a higher rating 
were to be assigned.  Under the circumstances, the Board 
concludes that the preponderance of the evidence is against 
the claim for a rating greater than 30 percent for the 
veteran's service-connected right wrist disability from 
December 9, 1997.

Furthermore, in order to meet the criteria for a rating 
greater than 30 percent under Diagnostic Code 8515, findings 
of severe incomplete paralysis of the medial nerve are 
required.  This was clearly not the case.  Medical evidence 
from December 9, 1997 notes that the veteran's right wrist 
disability is manifested by mild weakness and decreased 
sensation to pinprick, approximating no more than moderate 
impairment.  No findings of significant limitation of motion 
of the fingers or wrist have been shown.  No findings 
approaching complete or severe incomplete paralysis have been 
shown, and the findings of nerve impairment described, are 
adequately compensated by the 30 percent rating.

The Board has considered the effect of pain in rating the 
veteran's service-connected right wrist disability.  Although 
the Board is required to consider the effect of pain when 
making a rating determination, which has been done in this 
case, it is important to emphasize that the rating schedule 
does not provide a separate rating for pain.  See Spurgeon, 
supra.  As can be seen from the schedular criteria pain and 
weakness are contemplated under Code 8515.  From a functional 
point of view, it is clear that the complaints of pain are 
not reflective of a rating greater than 30 percent from 
December 9, 1997.

Accordingly, the Board concludes that even with consideration 
of 38 C.F.R. § 4.7, the criteria for a disability rating 
higher than 30 percent for the period from December 9, 1997 
are not met.  


ORDER

Entitlement to a rating in excess of 10 percent, for the 
period of July 12, 1995 through December 8, 1997, and 30 
percent, effective December 9, 1997, for a right wrist 
disability is denied. 



		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

 

